Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

This office action is a response to remarks and amendments submitted on 4/23/2021;  Claims 1 – 10 and 21 – 34 are pending; Claims 1 and 21 are amended; 

Response to Applicant’s Arguments 
Applicant argues that the Examiner concedes that Dong does not disclose "coordinating with at least one of the second node or the third node to avoid potential interference between future transmissions to be scheduled on at least the first directional communication link or the second directional communication link," but alleges that Dalal cures these deficiencies of Dong. Applicant disagrees and submits that the combination of Dong and Dalal fail to teach the recited features of claim 1 in their current form; Applicant argues that Dalal' s multidimensional equalizer for performing interference cancellation mentioned in the above sections and also discussed in detail with reference to FIGS. 6-7 and paragraphs [0070]- [0091], for example, fails to teach "coordinating with at least one of the second node or the third node to avoid potential interference between future transmissions to be scheduled on at least the first directional communication link or the second directional communication link" as previously recited in claim 1;, Dalal is directed to "a multidimensional adaptive equalizer at the receiver, in order to reduce or completely cancel the effect of receive interference" per Dalal, paragraph [0071] and other such similar equalizers in other embodiments, which are not seen to perform any type of coordinating or scheduling of future transmissions but are limited to interference cancellations of received signals. Applicant argues that in the current amendments, claim 1 further clarifies the above distinctions among others, e.g., in features such as "coordinating with at least one of the second node or the third node to avoid potential interference between one or more future transmissions to be scheduled on at least the first directional communication link or the second directional communication link, wherein the coordinating comprises rescheduling one or more of the one or more future transmissions." Applicant argues that  Dalal is silent with respect to rescheduling one or more of the one or more future transmissions per claim 1. 
Applicant argues that Dalal’s statements pertaining to the "signal intended for transmission," in the above- reproduced sections, which have been relied upon by the Examiner as allegedly being 
 
Examiner replies that Dalal teaches in, at least, the abstract, in part, Various embodiments of multidimensional equalizer are disclosed for performing interference cancellation. A transmit interference canceller is disclosed comprising means for convolving a signal intended for transmission to a one adjacent node with a equalized version of a signal intended  for transmission to the other adjacent node cancellation can be done with or without mitigating phase noise.

Further, the Examiner cites Tailor United States Patent 9609527 who teaches in Column 01 Row 26  Systems and methods are described for coordinating interference mitigation techniques and beamforming, the systems and methods comprising obtaining information about transmissions made by at least one access node neighboring a first access node, obtaining profile data for a wireless device within a transmission range of the first access node, determining that transmissions from the first access node to the wireless device will utilize beamforming, based upon the profile data for the wireless device, and instructing the first access node to schedule wireless transmissions to the wireless device utilizing beamforming.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3, 21 – 23, and 31 -34 are rejected under 35 U.S.C. 103 as being unpatentable over Dong United States Patent Application 20170311187 in view of Dalal United States Patent Application 20030157908 and in further view of Tailor United States Patent 9609527.
In regards to Claims 1 and 21, Dong teaches of a method of wireless communication, comprising of determining interference at a first node in a wireless communications system; ¶ [0006] .. and a second information set determined based on interference power detected at the mobile device from unassociated BS devices at the different training slots, 
and communicate with a second node using a first directional communication link, interference from at least a third node configured to communicate using a second directional communication link, the first, second, and third node belonging to in-a wireless communications system, and configured to implement independent scheduling decisions for directional communications with nodes of the wireless communication system; ¶ [0007] The method also includes sharing, by the BS device, information between other ones of the BS devices in the network to facilitate interference management.
Dong does not disclose but Dalal teaches of coordinating with at least one of the -second node or the third node to avoid potential interference between future transmissions to be scheduled on at least the first directional communication link or the second directional communication link; ¶ [0045] According to the invention, a communication system (network), such as communication system is a millimeter wave (MMW) communication system, comprise a serial chain of nodes comprising a middle node (#1) a first adjacent node (#2) on a one side of the middle node and a second adjacent node (#3) on an opposite side of the middle node, each of the middle, first adjacent and second adjacent nodes comprising a transmitter and a receiver, a first antenna at the middle node (#1) for transmitting and receiving over a first link with the second adjacent node (#3), a second antenna at the middle node (#1) for transmitting and receiving over a second link with the first adjacent node (#2); and means for performing interference cancellation in one or both of the transmitter and receiver of the middle node.
wherein the coordinating comprises rescheduling one or more of the one or more future transmissions; ¶ 0047] The invention may utilize a three-stage setup process for cases where simultaneous setup of all links of the network is required. The setup is done in three stages: first, only the receive interference cancellation is activated, at the second step feedback channel is made available, and at the third step the transmit interference cancellation is activated i.e. rescheduling. The setup process ensures that proper interference cancellation is achieved, although feedback channels are not initially available

One would have been motivated to modify Dong in this manner so as to mitigate interference and facilitate point to point communications.	
Dong does not disclose but Tailor teaches where wherein the coordinating comprises transmitting one or more messages to one or more of the second node or the third node for rescheduling one or more of the one or more future transmissions; Tailor teaches in Column 01 Row 26  Systems and methods are described for coordinating interference mitigation techniques and beamforming, the systems and methods comprising obtaining information {i.e. messaging} about transmissions made by at least one access node neighboring a first access node, obtaining profile data for a wireless device within a transmission range of the first access node, determining that transmissions from the first access node to the wireless device will utilize beamforming, based upon the profile data for the wireless device, and instructing the first access node to schedule wireless transmissions to the wireless device utilizing beamforming.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong in this manner.
One would have been motivated to modify Dong in this manner so as to coordination between devices can be used to mitigate interference.

In regards to Claims 2, 22,  Dong teaches where the interference is determined during a system-wide training interval for the wireless communication system, the system-wide training interval being is scheduled in a transmission timeslot previously allotted to traffic transmissions by one or more of the nodes of the wireless communication system¶ [0037] The mobile devices 114, 116, 118 are configured to communicate by using different narrow beam precoders 120, 122, 124, 126, 128, 130, 132, 134, 136 at each training slot (or, in some embodiments, one or more training slots) and the BS devices 108, 110,112, are configured to communicate by using wide beams precoders 138, 140, 142 to facilitate interference management over cells 102, 104, 106 according to the first embodiment. As used herein, the term "training slot" means a segment of time during which a signal can be transmitted.

In regards to Claims 3 and 23, Dong teaches of performing wherein the training is performed during the system-wide training interval using a pseudo-random sequence of directional communication links.¶ [0076] ... In the simulation, the Monte Carlo method is employed in which each mobile device is randomly deployed in the mobile device served sector coverage area at each snapshot.
In regards to Claims 31 and 33, Dong does not disclose but Dalal teaches where the one or more future transmissions comprise one or more transmissions from one or more of the first node, the second node, or the third node; ¶ [0045] According to the invention, a communication system (network), such as communication system is a millimeter wave (MMW) communication system, comprise a serial chain of nodes comprising a middle node (#1) a first adjacent node (#2) on a one side of the middle node and a second adjacent node (#3) on an opposite side of the middle node, each of the middle, first adjacent and second adjacent nodes comprising a transmitter and a receiver, a first antenna at the middle node (#1) for transmitting and receiving over a first link with the second adjacent node (#3), a second antenna at the middle node (#1) for transmitting and receiving over a second link with the first adjacent node (#2); and means for performing interference cancellation in one or both of the transmitter and receiver of the middle node.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong in this manner so that future transmissions can be used to coordinate and mitigate interference.

In regards to Claims 32 and 34, Dong teaches where the rescheduling comprises transmitting the one or more of the one or more future transmissions on respective one or more timeslots which are different from corresponding one or more timeslots in which the one or more future transmissions were previously scheduled; ¶ [0037] The mobile devices 114, 116, 118 are configured to communicate by using different narrow beam precoders 120, 122, 124, 126, 128, 130, 132, 134, 136 at each training slot (or, in some embodiments, one or more training slots) and the BS devices 108, 110,112, are configured to communicate by using wide beams precoders 138, 140, 142 to facilitate interference management over cells 102, 104, 106 according to the first embodiment. As used herein, the term "training slot" means a segment of time during which a signal can be transmitted.

Claims 4, 5, 9, 10, 24, 25, 29 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Dong United States Patent Application 20170311187 in view of Dalal United States Patent Application 20030157908 in view of Tailor United States Patent 9609527 and in view of Chen .
In regards to Claims 4 and 24, Dong does not disclose, but Chen teaches where the system-wide training interval is pre-configured in one or more nodes of the wireless communication system including the first node..  ¶ [0004] However, UEs that are situated in a CRE area and that communicate with the LPN will experience strong DL interference from the HPN. For this reason, interference management schemes are needed between the HPN and the LPN such that the HPN has a transmission interrupt or transmits Almost Blank Subframes, ABS, in a transmission time interval, TTI, when the LPN is scheduled to transmit to the UE residing in a CRE area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong.
One would have been motivated to modify Dong in this manner so that interference can be mitigated during a pre-set interval.
In regards to Claims 5 and 25, Dong does not disclose, but Chen teaches of receiving the system- wide training interval from a base station of a serving cell in the wireless communication system.; ¶ [0019]   To reduce this interference at the UE, DL transmission from the HPN i.e. eNB is set to a reduced transmission activity in some subframes i.e. time interval  and DL transmission can be performed from the LPN towards the UE 150 during these subframes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong.
One would have been motivated to modify Dong in this manner so that an eNB can mitigated interference during a pre-set interval.
In regards to Claims 9 and 29, Dong does not disclose, but Chen teaches where determining interference by the first node is based on monitoring a communication channel for a period of time to   determine if a two-way communication link associated with the second directional communication link exists in the communication channel;¶ [0018] FIG. 1 shows a part of an exemplary Het net 100 comprising two base stations in shape of a HPN 110 covering a HPN area 111, which may be a macro cell, and a LPN 130 covering a LPN area 131, which may be a pico cell. The LPN area 131 is usually limited to a signal strength border, e.g. a Reference Signal Received Power, RSRP, border 160 ¶ [0019]  To reduce this interference at the UE, DL  transmission from the HPN is set to a reduced transmission activity in some subframes and DL transmission can be performed from the LPN towards the UE 150 during these subframes. This means that HPNs have to reduce their transmission activity for making it possible for LPNs to use CRE.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong.
One would have been motivated to modify Dong in this manner so that an eNB can coordinate interference in a manner to mitigate it.
In regards to Claims 10 and 30, Dong teaches where determining interference by the first node is based on detecting an acknowledgment (ACK} transmission associated with the second directional communication link and wherein the coordinating further comprises updating a  transmission schedule for the first node based on the determined interference; ¶ [0065] This embodiment, which is described with reference to FIGS. 9, 10, 11, 7 and 8, includes downlink training, uplink training, interference measurement, and beam selection.
Claims 6 – 8, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dong United States Patent Application 20170311187 in view of Dalal United States Patent Application 20030157908 in view of Chen United States Patent Application 20150304924 and in further view of Jang United States Patent Application 20120087341.
In regards to Claims 6 and 26, Dong modified does not disclose, but Jang teaches where determining interference by the first node is based on receiving at the first node, unique parameters transmitted from one or more nodes including the second node and the third node, during a discovery stage, wherein the unique parameters transmitted from a node comprises one or more of a direction, location, traffic slots, or geometry of directional communication links transmitted by the node.,;  ¶ [0031] Upon detecting or predicting the interference, the UE 201 sends the eNB 203 an interference occurrence information message. 
 determining interference will occur at the first node based on the received unique parameters; ¶ [0031] The interference occurrence information message may be transmitted through the Radio Resource Control (RRC) layer. 
and suspending transmissions to and from the first node based on the determination of interference occurring; ¶ [0031] The information for canceling interference (i.e., interference occurrence information) can include at least one of the information on the LTE frequency band or its center frequency influenced by the interference.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong.
One would have been motivated to modify Dong in this manner so that an eNB so that interference can be cancelled.
In regards to Claims 7 and 27, Dong modified does not disclose, but Jang teaches where determining interference by the first node is based on information associated with the first directional communication link and the second directional communication link, the information comprising one or more of beam direction, beam location, or one or more semi-persistent traffic slots of the first directional communication link and the second directional communication link.; ¶ [0048]  The eNB allocates control channel resources to a specific UE in order for the UE to request, if necessary, uplink resource allocation; [0050] HARQ retransmission; [0051] Sounding Reference Symbols (SRS): reference signals transmitted to eNB for UE channel estimation; and [0052] Semi-Persistent Scheduling (SPS): uplink data transmission through a fixed region. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong. 
One would have been motivated to modify Dong in this manner so that an eNB so that reliable predictive interference parameters can be used to cancel potential interference transmissions.
In regards to Claims 8 and 28, Dong teaches where  the directional communications are based on one or more of peer-to-peer (P2P), device-to-device (D2D), or vehicle-to-everything (V2Xj communications protocols; ¶ [0093]] At 1808, method 1800 can include collecting, by the base station device, feedback information from the mobile device, wherein the feedback information includes: a first information set determined based on received power detected at the mobile device and associated with the base station device at the different training slots; and a second information set determined based on interference power detected at the mobile device from unassociated base station devices at the different training slots station device are included in a network.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dong. 

Final Action;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
. 
Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462